I am also of the opinion that this bill must be dismissed. The plaintiffs, seventeen in number, out of a society or congregation of some fifteen hundred, bring this suit, not in behalf of themselves and all others interested, for removing some grievance common to them all, but to effect some change in the manner in which this church property is held, not asked for or desired by the great body of their associates. The title to this lot of land, and to the church structure thereon, is, upon its face, absolute in the defendant Bacon. If it is affected by any trust, it must result, by operation of law, from the payment of the purchase-money. The property was purchased from contributions and subscriptions of sundry individuals, — Catholics and others of Portsmouth and vicinity. By the usage and polity of the Roman Catholic church, all church structures are held in the name of the bishop. All who contributed to the purchase of this lot and erection of the church edifice, did so, as the case finds, with the understanding that the title would be vested in the bishop, to be applied by him for the purposes of religious worship, according to the Catholic faith. Having donated their money for this purpose, they cannot now impose new conditions as to the purposes for, or manner in which, it shall be held. No trust can therefore result to the plaintiffs.
The church structure erected with these funds, and so held by the defendant Bacon, has been held for the use of those who desired to worship therein as Catholics, and there is no allegation or proof that he has attempted or threatened to divert the property to any other use. *Page 531 
The facts reported by the judge who tried the cause fail to sustain the plaintiffs' allegation of misconduct on the part of the defendant Walsh. He has charged an admission fee for attendance upon one of the three services held on the Sabbath; but the poor, the pew-holders, and those who contributed towards the erection of the church, are exempted from this charge. Such of the plaintiffs as contributed would, of course, not be subjected to such payment, and those of the plaintiffs who did not, clearly have no such interest in the title to these premises as will entitle them to maintain this suit.
It does not appear to be contrary to the rules and usages of this denomination to require those who attend public worship to contribute to the expense thereof. However desirable it may be to furnish the opportunity for public religious worship "without money and without price," it has seldom been found practicable to do so. There is nothing in the provisions of ch. 139, Gen. Stats., that prevents any other trustee or person than those named in section 5, to whom property has been donated in trust, from holding it for the benefit of a religious corporation or society. No uniform rule is attempted to be laid down, to which every religious society, whether incorporated or not, must conform; but, rather, provision is made, whereby defects in a church organization are supplied, so that property donated for pious purposes may not fail of reaching the objects intended by the donors.
Bill dismissed.